Citation Nr: 0501172	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-35 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension debt in the amount of $13,023.00.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Board remanded this case back to the 
RO in April 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The waiver of recovery of an overpayment of pension debt 
in the amount of $13,023.00 would not cause undue hardship to 
the veteran and would result in unjust enrichment.


CONCLUSION OF LAW

The criteria for entitlement to a waiver of recovery of an 
overpayment of pension debt in the amount of $13,023.00 have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965, 3.159 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a de novo claim for VA benefits and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim, regardless of 
whether the claim is de novo or represents an effort to 
reopen a previously denied claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication of additional 
relevant evidence that the RO has not obtained to date.  
Given the legal nature of this case, a VA examination is in 
no way necessitated.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a July 2004 letter.  By this letter, the RO has 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was further notified 
that he should submit any additional evidence that he had in 
support of his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA, 
as described above, after the first AOJ adjudication of his 
claim.  However, this notification was accomplished in July 
2004 in full compliance with the Board's prior remand 
instructions.  As such, the Board finds that no prejudice to 
the veteran will result from an adjudication of his claim in 
this Board decision, and remanding this case back to the RO 
for further VCAA development would result only in additional 
delay with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  In other words, any indication that the veteran 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with his receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the 
overpayment.  This parallels the "clean hands" doctrine 
familiar in equity cases: only if the veteran is free from 
all taint of fraud in connection with his claim for benefits 
may waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555, 556-
57 (1992).

The Court has defined bad faith as "a willful intention to 
seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 
255, 257-58 (1996).  The provisions of 38 C.F.R. § 
1.965(b)(2) define bad faith as an unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.
(2) Balancing of faults.  Weighing fault 
of the debtor against Department of 
Veterans Affairs fault.
(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.
(4) Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.
(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.
(6) Changing position to one's detriment.  
Reliance on Department of Veterans 
Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

In this case, the veteran was notified in an August 2002 RO 
letter that he owed $13,023.00; his pension benefits were 
terminated as of March 1, 1999 because he had failed to 
return his eligibility verification report.  (The Board notes 
that this letter is not included in the claims file, and 
post-remand efforts to obtain a copy of this letter were 
unsuccessful.)  The veteran did notify the RO of his 
discharge from hospitalization in September 1999, but this 
letter does not appear to be accompanied by an eligibility 
verification or financial status report.  The veteran's 
request for waiver was received in September 2002, and the 
appeal ensued.

In April 2003, the RO received the veteran's financial status 
report.  The total monthly income of his spouse and himself 
was $2900.00, with a total net income of $2190.00 after 
deductions.  His monthly expenses were calculated as 
$2435.00, including $100.00 per month for entertainment.  His 
net monthly income less expenses was therefore calculated as 
minus $245.00.  He did not, however, respond to the RO's July 
2004 request for an updated financial status report.

In this case, it is evident from the veteran's statements, 
notably his April 2003 Notice of Disagreement, that he is not 
contesting the validity of the debt in question.  Rather, his 
appeal is concerned with the question of the equities 
involved in repaying the debt.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).  Specifically, the veteran has 
alleged that repaying his debt would cause him severe 
financial hardship.  

The initial question for the Board is whether there is any 
evidence of fraud, misrepresentation, or bad faith on the 
veteran's part.  There is no indication from either the 
January 2003 decision or the September 2003 Statement of the 
Case that the RO has found these factors to be present in 
this case, and the Board similarly finds that waiver should 
not be precluded solely on the basis of such factors.

The Board has also assessed the equitable considerations of 
this case.  The Board is aware that the veteran's net monthly 
expenses exceed the net monthly income of his spouse and 
himself by $245.00.  However, nearly half of that amount 
consists of entertainment expenses, and the Board cannot 
ignore the fact that the veteran failed to respond to the 
RO's July 2004 request for an updated financial status 
report.  In this regard, the Board notes that VA's duty to 
assist is not a "one-way street."  If a veteran wishes help 
in developing a claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence, such as 
financial information.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

Moreover, by not returning the requested financial 
information, the veteran continued to receive payments to 
which he was not entitled.  He was fully aware of his receipt 
of his benefits and of the necessity, as indicated in a July 
1999 letter, of notifying the RO of family income changes.  
Accordingly, the Board finds that any hardship resulting from 
recovery of the overpayment is balanced by the degree of 
unjust enrichment that the veteran would receive if waiver of 
recovery of the overpayment were to be granted.  Moreover, 
there is no clear indication that he has relied to his 
detriment on the overpayment.  As such, recovery of the 
overpayment would not nullify the objective underlying the 
payment of monetary benefits.

In summary, the preponderance of the evidence is against the 
veteran's claim of entitlement to a waiver of recovery of an 
overpayment of pension debt in the amount of $13,023.00, and 
the claim must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b). 


ORDER

The claim of entitlement to waiver of recovery of an 
overpayment of pension debt in the amount of $13,023.00 is 
denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


